Title: To Thomas Jefferson from Van Staphorst & Hubbard, 16 May 1792
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


          
            Sir
            Amsterdam 16 May 1792.
          
          We had the honor to address You the 6 Jany. the Abstract of Your Account Current; And are this morning, favored with Your esteemed Letter of 29 ditto. Immediately on Receipt whereof we have caused the Account of the United States with Messrs. W. & J. Willink and Ourselves, to be credited Hd. Cy. ƒ2.511.7—for like Sum We made good unto them for Your Account; For which We inclose You the Acknowledgement.
          In order to shew how Your Account with us stands, We transmit  You herewith Abstract of same. The Balance due by us to You, Hd. Cy. ƒ6546.2. lies always at Your disposal.
          Had Your Assignments on us, exceeded the amount of Your Funds in our hands, We should have chearfully complied with them, and shall ever be happy, to render You all the useful or agreeable Offices in our power, being with utmost Respect & Esteem Sir! Your most obedient humble Servants,
          
            N & J. Van Staphorst & Hubbard
          
        